

116 HR 8225 : Fight Notario Fraud Act of 2020
U.S. House of Representatives
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8225IN THE SENATE OF THE UNITED STATESOctober 19, 2020 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend title 18, United States Code, to prohibit certain types of fraud in the provision of immigration services, and for other purposes.1.Short titleThis Act may be cited as the Fight Notario Fraud Act of 2020.2.Fraud prohibited(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following new section:1041.Schemes to defraud persons in any matter arising under immigration laws (a)FraudAny person who knowingly executes a scheme or artifice, in connection with any matter authorized by or arising under the immigration laws, or any matter that such person claims or represents is authorized by or arises under the immigration laws to—(1)defraud any other person; or(2)obtain or receive money or anything else of value from any other person by means of false or fraudulent pretenses, representations, or promises,shall be fined under this title, imprisoned not more than 1 year, or both. (b)MisrepresentationAny person who knowingly makes a false representation that such person is an attorney or an accredited representative (as such term is defined under section 1292.1(a)(4) of title 8, Code of Federal Regulations (or any successor regulation)) in any matter arising under the immigration laws shall be fined under this title, imprisoned not more than 1 year, or both.(c)Threats and retaliationAny person who violates subsection (a) and knowingly—(1)threatens to report another person to Federal authorities or State law enforcement authorities working in conjunction with or pursuant to Federal authority;(2)acts to adversely affect another person’s immigration status, perceived immigration status, or attempts to secure immigration status that—(A)impacts or results in the removal of the person from the United States;(B)leads to the loss of immigration status; or(C)causes the person seeking to apply for an immigration benefit to lose an opportunity to apply for such an immigration benefit that would have provided immigration status and for which a person was prima facie eligible; or(3)demands or retains money or anything else of value for services fraudulently performed or not performed or withholds or threatens to withhold services promised to be performed,shall be fined under this title, imprisoned not more than 1 year, or both. (d)Gravity of offense(1)Cumulative lossAny person who violates subsection (a), (b), or (c) such that the cumulative loss to all victims exceeds $10,000 may be imprisoned not more than 3 years, fined under this title, or both.(2)RetaliationAny person who violates subsection (a) or (b) and causes the harm described in subsection (c)(2) may be imprisoned not more than 3 years, fined under this title, or both.(e)Information sharing and enforcement(1)In generalThe Immigrant and Employee Rights Section of the Civil Rights Division of the Department of Justice—(A)shall have primary enforcement responsibility for this section and shall be consulted prior to a United States Attorney initiating an action under this section;(B)shall establish procedures to receive and investigate complaints of fraudulent immigration schemes from the public that are consistent with the procedures for receiving and investigating complaints of unfair immigration-related employment practices; and(C)shall maintain and publish on the internet, information aimed at protecting consumers from fraudulent immigration schemes, as well as a list of individuals who have been convicted of unlawful conduct under this section or have been found by a State or Federal agency to have unlawfully provided immigration services.(2)Special United States AttorneysThe Attorney General shall establish no fewer than 15 Special United States Attorney positions in districts the Attorney General determines, after analyzing data following each decennial census, to be most affected by the fraud described in subsections (a), (b), and (c).(3)RestitutionThere shall be deposited in the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (34 U.S.C. 20101) any restitution ordered for an offense under this section if the victim of such offense cannot reasonably be located.(f)SeverabilityIf any provision of this section, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this section and the application of the remaining provisions of this section to any person or circumstance shall not be affected thereby.(g)Immigration lawsIn this section, the term immigration laws has the meaning given that term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))..(b)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following:1041. Schemes to defraud persons in any matter arising under immigration laws..3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives October 1, 2020.Cheryl L. Johnson,Clerk